--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

 

INTERSTATE BAKERIES CORPORATION

 

1996 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I PURPOSE

   1

            1.1

   Purpose    1

            1.2

   Establishment    1

ARTICLE II DEFINITIONS

   1

            2.1

   Award    1

            2.2

   Award Notice    1

            2.3

   Board    1

            2.4

   Change of Control Event    1

            2.5

   Code    2

            2.6

   Committee    2

            2.7

   Common Stock    2

            2.8

   Corporation    2

            2.9

   Date of Grant    2

            2.10

   Director Options    2

            2.11

   Director Awards    2

            2.12

   Eligible Employee    2

            2.13

   Employee Director    2

            2.14

   Exchange Act    2

            2.15

   Fair Market Value    2

            2.16

   Incentive Stock Option    3

            2.17

   Non-Employee Directors    3

            2.18

   Option    3

            2.19

   Other Incentive Award    3

            2.20

   Participant    3

            2.21

   Performance Share Award    3

            2.22

   Plan    3

            2.23

   Restricted Stock Award    3

            2.24

   Subsidiary    3

ARTICLE III ADMINISTRATION

   3

            3.1

   Administration by Committee    3

            3.2

   Committee to Make Rules and Interpret Plan    4

            3.3

   Committee Members Ineligible    4

            3.4

   Delegation to Officer(s)    4

ARTICLE IV GRANT OF AWARDS; SHARES SUBJECT TO THE PLAN

   5

ARTICLE V ELIGIBILITY

   5

ARTICLE VI STOCK OPTIONS

   5

            6.1

   Grant of Options    5

            6.2

   Conditions of Options    6

 

i



--------------------------------------------------------------------------------

            6.3

   Options to Non-Employee Directors.    7

ARTICLE VII PERFORMANCE SHARE AWARDS

   7

            7.1

   Grant of Performance Shares    7

            7.2

   Conditions of Performance Share Awards    8

ARTICLE VIII RESTRICTED STOCK AWARDS

   8

            8.1

   Grant of Restricted Stock Awards    8

            8.2

   Conditions of Restricted Stock Awards    9

ARTICLE IX OTHER INCENTIVE AWARDS

   9

            9.1

   Grant of Other Incentive Awards    9

            9.2

   Conditions of Other Incentive Awards    9

ARTICLE X NON-EMPLOYEE DIRECTOR AWARDS

   9

            10.1

   Awards to Non-Employee Directors.    9

            10.2

   Common Stock in Lieu of Retainer    10

ARTICLE XI STOCK ADJUSTMENTS

   10

ARTICLE XII GENERAL

   10

            12.1

   Amendment or Termination of Plan    10

            12.2

   Dividends and Dividend Equivalents    11

            12.3

   Termination of Employment    11

            12.4

   Withholding Taxes    11

            12.5

   Forfeiture    11

            12.6

   Change of Control    11

            12.7

   Amendments to Awards    12

            12.8

   Regulatory Approval and Listings    12

            12.9

   Right to Continued Employment    12

            12.10

   Beneficiaries    12

            12.11

   Indemnification    12

            12.12

   Reliance on Reports    13

            12.13

   Relationship to Other Benefits    13

            12.14

   Compliance with the Exchange Act    13

            12.15

   Expenses    13

            12.16

   Construction    13

            12.17

   Governing Law    13

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

INTERSTATE BAKERIES CORPORATION

1996 STOCK INCENTIVE PLAN

 

ARTICLE I

 

PURPOSE

 

1.1 Purpose. The Plan is designed to enable Employee-Directors, Non-Employee
Directors, executive officers and employees of the Corporation to acquire or
increase their equity interests in the Corporation on such reasonable terms as
the Board or the Committee shall determine. The opportunity so provided is
intended to foster in participants a strong incentive to put forth maximum
effort for the continued success and growth of the Corporation, to aid in
retaining individuals who put forth such efforts, and to assist in attracting
the best available individuals in the future. So that the appropriate incentive
can be provided, the Plan provides for granting (i) Stock Options, Restricted
Stock Awards, Performance Shares, and/or Other Incentive Awards to employees of
the Corporation and its Subsidiaries on the terms and subject to the conditions
set forth in the Plan, and (ii) Director Options and Director Awards to
Non-Employee Directors of the Company as approved by the Board.

 

1.2 Establishment. The Plan is effective as of the date it is approved by the
shareholders of the Corporation (the “Effective Date”), and subject to the
provisions of Section 12.1, Awards may be granted hereunder for a period of ten
years after such date.

 

The Plan shall continue in effect until all matters relating to the payment of
awards and administration of the Plan have been settled.

 

ARTICLE II

 

DEFINITIONS

 

2.1 “Award” means, individually, collectively or in tandem, any Option,
Restricted Stock Award, Performance Share Award, or Other Incentive Award
granted under the Plan by the Committee pursuant to such terms, conditions,
restrictions, and/or limitations, if any, as the Committee (or the Board, with
respect to Director Options and Director Awards) may establish by an Award
Notice or otherwise.

 

2.2 “Award Notice” means any written instrument that establishes the terms,
conditions, restrictions, and/or limitations applicable to an Award in addition
to those established by this Plan and by the Committee’s exercise of its
administrative powers.

 

2.3 “Board” means the Board of Directors of the Corporation.

 

2.4 “Change of Control Event” means each of the following:

 

(a) any person or entity is or becomes the beneficial owner (as defined in the
Exchange Act), directly or indirectly, of securities of the Corporation
(excluding securities acquired directly from the Corporation or its affiliates)
representing 25% or more of the combined voting power of the Corporation’s then
outstanding securities (other than any beneficial owner of such percentage or
more of such voting power existing as of the Effective Date); or

 

(b) during any period of two consecutive years (not including any period prior
to the Effective Date of the Plan), individuals who at the beginning of such
period constitute the Board, and any new director



--------------------------------------------------------------------------------

(other than a director designated by a person or entity who has entered into an
agreement with the Corporation to effect a transaction described in clause (a),
(c) or (d) of this paragraph) whose election by the Board or nomination for
election by the Corporation’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously approved, cease for any reason to constitute a majority thereof; or

 

(c) the shareholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation, at least
75% of the combined voting power of the voting securities of the Corporation or
such surviving entity outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Corporation (or similar transaction) in which no person
or entity acquires more than 50% of the combined voting power of the
Corporation’s then outstanding securities; or

 

(d) the shareholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all the Corporation’s assets.

 

2.5 “Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

 

2.6 “Committee” means the Compensation Committee of the Board, or such other
committee designated by the Board, authorized to administer the Plan under
Article III hereof. The Committee shall consist of not less than two members,
each of whom is a Non-Employee Director within the meaning of Rule 16b-3
promulgated under Section 16 of the Exchange Act.

 

2.7 “Common Stock” means the common stock, par value $0.01 per share, of the
Corporation, and after substitution, such other stock as shall be substituted
therefor as provided in Article XI.

 

2.8 “Corporation” means Interstate Bakeries Corporation.

 

2.9 “Date of Grant” means the date on which the granting of an Award is
authorized or such later date as may be specified in such authorization.

 

2.10 “Director Options” means non-qualified Options awarded under Section 6.3 of
the Plan.

 

2.11 “Director Awards” means an Award granted or Common Stock issued under
Article X of the Plan.

 

2.12 “Eligible Employee” means any employee of the Corporation or a Subsidiary
and any Employee Director who satisfies all of the requirements of Article V.

 

2.13 “Employee Director” shall mean a director of the Corporation who is not a
Non-Employee Director.

 

2.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.15 “Fair Market Value” means the closing sales price of the Common Stock on
the New York Stock

 

2



--------------------------------------------------------------------------------

Exchange (or such other exchange that the Common Stock is then traded) on the
day for which such value is to be determined, or if no sale of the Common Stock
shall have been made on such exchange that day, on the next preceding day on
which there was a sale of such Common Stock.

 

2.16 “Incentive Stock Option” means an Option meeting the requirements of
Section 422 of the Code.

 

2.17 “Non-Employee Directors” means a director who is not, at the time of
determination of such status, an officer or otherwise employed by the
Corporation, or a subsidiary of the Corporation, does not receive compensation
directly or indirectly from the Corporation or a subsidiary of the Corporation,
for services rendered as a consultant or in any capacity other than as a
director, except for an amount for which disclosure would not be required
pursuant to Item 404(a) of Regulation S-K; does not possess an interest in any
other transactions for which disclosure would be required pursuant to Item
404(a) of Regulation S-K; and is not engaged in a business relationship for
which disclosure would be required pursuant to Item 404(b) of Regulation S-K.

 

2.18 “Option” means an Award granted under Article VI of the Plan and includes
both non-qualified Options and Incentive Stock Options.

 

2.19 “Other Incentive Award” means an Award granted under Article IX of the
Plan.

 

2.20 “Participant” means an Eligible Employee of the Corporation or a Subsidiary
to whom an Award has been granted by the Committee under this Plan.

 

2.21 “Performance Share Award” means an Award granted under Article VII of the
Plan.

 

2.22 “Plan” means the Interstate Bakeries Corporation 1996 Stock Incentive Plan.

 

2.23 “Restricted Stock Award” means an Award granted under Article VIII of the
Plan.

 

2.24 “Subsidiary” means any corporation of which a majority of the outstanding
voting stock or voting power is beneficially owned directly or indirectly by the
Corporation.

 

ARTICLE III

 

ADMINISTRATION

 

3.1 Administration by Committee. The Committee shall administer the Plan,
provided that any Director Options or Director Awards shall be approved by the
Board (with the director being granted such Director Option or Director Awards
abstaining from any approval thereof). Unless otherwise provided in the bylaws
of the Corporation or the resolutions adopted from time to time by the Board
establishing the Committee, the Board may from time to time remove members from,
or add members to, the Committee; vacancies on the Committee, howsoever caused,
shall be filled by the Board. The Committee shall designate one of its members
as Chairman. It shall hold its meetings at such times and places as it may
determine. A majority of its members shall constitute a quorum, and all
determinations of the Committee shall be made by a majority of its members at
the time in office. Any determination reduced to writing and signed by all
members shall be fully as effective as if it had been made by a majority vote at
a meeting duly called and held. The Committee may appoint a Secretary, who need
not be a member of the Committee, and may establish and amend such rules and
regulations for the conduct of its business as it shall deem advisable.

 

Subject to the provisions of the Plan, the Committee shall have the power to:

 

(a) Select the Eligible Employees to participate in the Plan.

 

3



--------------------------------------------------------------------------------

(b) Determine the time or times when Awards will be made.

 

(c) Determine the form of an Award, whether a Stock Option, a Restricted Stock
Award, a Performance Share Award, or Other Incentive Award, the number of shares
of Common Stock subject to the Award or with reference to which the Award is
determined, all the terms, conditions (including performance requirements),
restrictions and/or limitations, if any, of an Award, including the time and
conditions of exercise or vesting, and the terms of any Award Notice, which may
include the waiver or amendment of prior terms and conditions or acceleration or
early vesting or payment of an Award under certain circumstances determined by
the Committee.

 

(d) Determine whether Awards will be granted singly, in combination or in
tandem.

 

(e) Grant waivers of Plan terms, conditions, restrictions and limitations.

 

(f) Accelerate the vesting, exercise, or payment of an Award or the performance
period of an Award when such action or actions would be in the best interest of
the Corporation.

 

(g) Take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan.

 

The Committee shall also have the authority to grant Awards in replacement of
Awards previously granted under this Plan or any other executive compensation
plan of the Corporation or a Subsidiary.

 

3.2 Committee to Make Rules and Interpret Plan. The Committee shall have the
authority, subject to the provisions of the Plan, to establish, adopt, or revise
such rules and regulations and to make all such determinations relating to the
Plan as it may deem necessary or advisable for the administration of the Plan.
The Committee’s interpretation of the Plan or any Awards granted pursuant
thereto and all decisions and determinations by the Committee with respect to
the Plan shall be final, binding, and conclusive on all parties unless otherwise
determined by the Board.

 

3.3 Committee Members Ineligible. No Committee member shall be eligible to
participate in the Plan except to the extent set forth in Sections 6.3 and
Article X.

 

3.4 Delegation to Officer(s). Subject to the limitations provided in this
Section 3.4, the Board, in its sole discretion, may, by resolution, delegate to
one or more officers of the Corporation the authority to: (a) select the
Eligible Employees to participate in the Plan; (b) determine the rights or
options to be received by such Eligible Employees; and (c) establish the
exercise price with respect to an option using the formula set forth in Section
6.2(a) of the Plan. The Board resolution delegating to such officer or officers
such authority shall (i) specify the total number of rights or options such
officer or officers may award; (ii) prohibit any such designated officer from
designating himself or herself as a recipient of any right or option; and (iii)
prohibit any such designated officer from making a grant of a right or option to
any individual who is, at the time of the grant, subject to Section 16 of the
Securities Exchange Act of 1934.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

 

GRANT OF AWARDS; SHARES

SUBJECT TO THE PLAN

 

Awards to one or more Eligible Employees and Non-Employee Directors may be made;
provided, however, that:

 

(a) Subject to Article XI, an aggregate of 18,683,000 shares of Common Stock are
hereby reserved for use in connection with Awards under the Plan, which amount
shall be the maximum number of shares with respect to which Options may be
granted to any one employee during the term of the Plan. (This amount reflects
the 6,841,500 shares originally approved under the Plan, which increased to
13,683,000 on November 3, 1997 as a result of the Corporation’s 2 for 1 Common
Stock split, and the additional 5,000,000 shares approved for issuance under the
Plan by the stockholders of the Corporation on September 25, 2001.)

 

(b) Any Awards which terminate by expiration, forfeiture, cancellation, or
otherwise without the issuance of shares of Common Stock, are settled in cash in
lieu of Common Stock, or are exchanged in the Committee’s discretion for Awards
not involving Common Stock, shall be available again for grant under the Plan,
so long as the holder of any such Award received no benefits of Common Stock
ownership (including but not limited to dividends) from the shares of Common
Stock related to such Award.

 

(c) Any shares of Common Stock issued by the Corporation through the assumption
or substitution of outstanding grants from an acquired company shall reduce the
shares available for grants under the Plan.

 

(d) Common Stock delivered by the Corporation in payment of any Award under the
Plan may be authorized and unissued Common Stock or Common Stock held in the
treasury of the Corporation or may be purchased on the open market or by private
purchase.

 

(e) The Committee shall, in its sole discretion, determine the manner in which
fractional shares arising under this Plan shall be treated.

 

ARTICLE V

 

ELIGIBILITY

 

Awards may be granted under the Plan to any Eligible Employee of the Corporation
or a Subsidiary. Officers shall be Eligible Employees for this purpose, whether
or not they are also directors. Awards may also be granted to Non-Employee
Directors, but only in the manner and to the extent set forth in Sections 6.3
and Article X hereof. Awards may be granted to Eligible Employees whether or not
they have received prior Awards under the Plan or under any previously adopted
plan, and whether or not they are participants in other benefit plans of the
Corporation.

 

Subject to the provisions of the Plan, the Committee shall, from time to time,
select from the Eligible Employees those to whom Awards shall be granted and
shall determine the type or types of Awards to be made and shall establish in
the related Award Notices the terms, conditions, restrictions and/or
limitations, if any, applicable to the Awards in addition to those set forth in
the Plan and the administrative rules and regulations issued by the Committee.

 

ARTICLE VI

 

STOCK OPTIONS

 

6.1 Grant of Options. The Committee may, from time to time, subject to the
provisions of the Plan and such other terms and conditions as it may determine,
grant Options to Eligible Employees. These Options may be Incentive Stock
Options or non-qualified Options, or a combination of both. Each grant of an
Option shall be evidenced by an Award Notice executed by the Corporation and the
Participant, and shall contain such terms and conditions and be in such form as
the Committee may from time to time approve, subject to the requirements of
Section 6.2.

 

5



--------------------------------------------------------------------------------

6.2 Conditions of Options. Each Option so granted shall be subject to the
following conditions:

 

(a) Exercise price. As limited by Section 6.2(e) below, each Option shall state
the exercise price which shall be set by the Committee at the Date of Grant,
which price shall not be less than 100% of the Fair Market Value of the Common
Stock on the Date of Grant.

 

(b) Form of payment. The exercise price of an Option may be paid: (i) in cash or
by check, bank draft or money order payable to the order of the Corporation;
(ii) in shares of Common Stock; (iii) a combination of the foregoing; or (iv)
such other consideration as the Committee may deem appropriate. In addition to
the foregoing, subject to the discretion of the Committee, any Option granted
under the Plan may be exercised by a broker-dealer acting on behalf of a
Participant if (A) the broker-dealer has received from the Participant or the
Corporation a fully- and duly-endorsed agreement evidencing such Option and
instructions signed by the Participant requesting the Corporation to deliver the
shares of Common Stock subject to such Option to the broker-dealer on behalf of
the Participant and specifying the account into which such shares should be
deposited, (B) adequate provision has been made with respect to the payment of
any withholding taxes due upon such exercise, and (C) the broker-dealer and the
Participant have otherwise complied with Section 220.3(e)(4) of Regulation T, 12
CFR, Part 220 and any successor rules and regulations applicable to such
exercise (“Cashless Exercise”). The Committee shall establish appropriate
methods for accepting Common Stock, and may impose such conditions as it deems
appropriate on the use of such Common Stock in payment of the exercise price.
Common Stock used to exercise an Option shall be valued at its then Fair Market
Value.

 

(c) Exercise of Options. Options granted under the Plan shall be exercisable, in
whole or in installments, and at such times, and shall expire at such time, as
shall be provided by the Committee in the Award Notice. Exercise of an Option
shall be by written notice stating the election to exercise in the form and
manner determined by the Committee. Every share of Common Stock acquired through
the exercise of an Option shall be deemed to be fully paid at the time of
exercise and payment of the exercise price.

 

(d) Other terms and conditions. Among other conditions that may be imposed by
the Committee, if deemed appropriate, are those relating to: (i) the period or
periods and the conditions of exercisability of any Option; (ii) the minimum
periods during which Participants must be employed by the Corporation or its
Subsidiaries, or must hold Options before they may be exercised; (iii) the
minimum periods during which shares acquired upon exercise must be held before
sale or transfer shall be permitted; (iv) conditions under which such Options or
shares may be subject to forfeiture; (v) restrictions on transferability; and
(vi) the frequency of exercise or the minimum or maximum number of shares that
may be acquired at any one time.

 

(e) Special restrictions relating to Incentive Stock Options. Options issued in
the form of Incentive Stock Options shall, in addition to being subject to all
applicable terms, conditions, restrictions and/or limitations established by the
Committee, comply with the requirements of Section 422 of the Code (or any
successor section thereto), including, without limitation, the requirement that
the exercise price of an Incentive Stock Option not be less than 100% of the
Fair Market Value of the Common Stock on the Date of Grant, the requirement that
each Incentive Stock Option, unless sooner exercised, terminated, or canceled,
expire no later than ten years from its Date of Grant, and the requirement that
the aggregate Fair Market Value (determined on the Date of Grant) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year (under this Plan or any
other Plan of the Corporation or any Subsidiary) not exceed $100,000.

 

(f) Application of funds. The proceeds received by the Corporation from the sale
of Common Stock pursuant to Options will be used for general corporate purposes.

 

6



--------------------------------------------------------------------------------

6.3 Options to Non-Employee Directors.

 

(a) Special restrictions relating to Incentive Stock Options. Notwithstanding
any other provision herein, no Options shall be granted hereunder to
Non-Employee Directors other than the Director Options granted pursuant to this
Section 6.3. Director Options may be awarded at the discretion and with the
approval of the Board with the recipient of such Award abstaining from the vote.
Such Director Options shall be granted at such time, in such number and with
such restrictions as determined by the Board.

 

(b) Special restrictions relating to Incentive Stock Options. Each Director
Option shall be evidenced by an Award Notice executed by the Corporation and the
Non-Employee Director, and shall include the following terms and provisions:

 

(i) The Option exercise price per share shall be equal to the Fair Market Value
of one share of Common Stock on the date the Director Option is granted. The
period within which each Option may be exercised shall expire ten years from the
date the option is granted (the “Option Period”), unless it expires sooner due
to the death or termination of the directorship of the optionee, or if fully
exercised prior to the end of such ten year period.

 

(ii) If the directorship of an optionee is terminated within the Option Period
for any reason other than (i) the death of the optionee or (ii) on account of
any act of fraud, intentional misrepresentation, embezzlement, misappropriation,
or conversion of assets or opportunities of the Corporation or any of its
Subsidiaries, the Director Option may be exercised by the optionee, to the
extent the optionee was able to do so at the date of termination of the
directorship, within the Option Period.

 

(iii) If an optionee dies during the Option Period while a Non-Employee Director
of the Corporation, or if an optionee dies within three months of serving as a
Non-Employee Director, the Director Option may be exercised, to the extent the
optionee was entitled to exercise such Option at the date of his or her death,
within one year after such death (if otherwise within the Option Period), by the
executor or the administrator of the estate of the optionee, or by the person or
persons who shall have lawfully acquired the Director Option directly from the
optionee.

 

(iv) If the directorship of the optionee is terminated within the Option Period
for any of the reasons enumerated in Section 6.3(b)(ii), such Director Options
shall automatically terminate as of the date of termination of such
directorship.

 

(v) Form of payment. The exercise price of an Option may be paid: (A) in cash or
by check, bank draft or money order payable to the order of the Corporation; (B)
in shares of Common Stock; (C) a combination of the foregoing; or (D) such other
consideration as the Board may deem appropriate. In addition to the foregoing,
subject to the discretion of the Board, any Option granted under the Plan may be
exercised by Cashless Exercise. The Board shall establish appropriate methods
for accepting Common Stock, and may impose such conditions as it deems
appropriate on the use of such Common Stock in payment of the exercise price.
Common Stock used to exercise an Option shall be valued at its then Fair Market
Value.

 

ARTICLE VII

 

PERFORMANCE SHARE AWARDS

 

7.1 Grant of Performance Shares. Grants of Performance Share Awards may be made
by the Committee to any Eligible Employee during the term of the Plan. Each
Performance Share Award shall be evidenced by an Award Notice. There may be more
than one award in existence at any one time for any Participant and performance
periods for separate Performance Share Awards may differ.

 

7



--------------------------------------------------------------------------------

The Performance Shares may be paid out in full or in part on the basis of
performance of the Corporation following the beginning of the Corporation’s
fiscal year in which the Performance Share Award is made as hereinafter set
forth. In determining the size of Performance Share Awards, the Committee may
take into account a Participant’s responsibility level, performance, potential,
and cash compensation level, as well as such other considerations as it deems
appropriate.

 

7.2 Conditions of Performance Share Awards. A Performance Share Award shall be
subject to the following terms and conditions:

 

(a) Performance Share Account. Performance Share Awards shall be credited to a
Performance Share account to be maintained for each holder. A Performance Share
Award under the Plan shall only constitute a contractual right and shall not
entitle the holder to any interest in the Common Stock or to any dividend,
voting or other rights of a shareholder.

 

(b) Performance Period and Criteria. Performance Shares shall be contingent upon
the attainment during a performance period of certain performance objectives.
The length of the performance period for each Performance Share Award, the
performance objectives to be achieved during the Performance Share Award period
and the measure of whether and to what degree such objectives have been attained
shall be conclusively determined by the Committee in the exercise of its
discretion. The Committee may revise performance objectives at such times as it
deems appropriate during the Performance Share Award period in order to take
into account or into consideration any unforeseen events or changes in
circumstances; provided, however, that any such revision which is adverse to the
holder of a Performance Share Award shall require the holder’s consent.

 

(c) Payment of Award. Following the end of the Performance Share Award period,
the holder of a Performance Share Award shall be entitled to receive payment of
an amount based on the achievement of the performance measures for such
Performance Share Award period.

 

The Committee may authorize payment of a Performance Share Award in any
combination of cash and Common Stock or all in cash or all in Common Stock, as
it deems appropriate. Such shares may include any restrictions on transfer and
forfeiture provisions as the Committee, from time to time, deems appropriate.

 

(d) Additional terms and conditions. The Committee may, by way of the Award
Notice or otherwise, determine such other terms, conditions, restrictions and/or
limitations, if any, of any Performance Share Award, provided they are not
inconsistent with the Plan.

 

ARTICLE VIII

 

RESTRICTED STOCK AWARDS

 

8.1 Grant of Restricted Stock Awards. The Committee may grant a Restricted Stock
Award to any Eligible Employee. Restricted Stock Awards shall be awarded in such
number and at such times during the term of the Plan as the Committee shall
determine. Each Restricted Stock Award may be evidenced in such manner as the
Committee deems appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates, and by an Award
Notice setting forth the terms of such Restricted Stock Award.

 

8



--------------------------------------------------------------------------------

8.2 Conditions of Restricted Stock Awards. The grant of a Restricted Stock Award
shall be subject to the following:

 

(a) Restriction period. The Committee shall determine the restriction period
(the “Restriction Period”) which shall apply to the shares of Common Stock
covered by each Restricted Stock Award or portion thereof. At the end of the
Restriction Period the restrictions imposed hereunder shall lapse with respect
to the shares of Common Stock covered by the Restricted Stock Award.

 

(b) Restrictions. The holder of a Restricted Stock Award may not sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of the shares of Common Stock
during any applicable Restriction Period. The Committee shall impose such other
restrictions on any shares of Common Stock covered by a Restricted Stock Award
as it may deem advisable including, without limitation, restrictions under
applicable Federal or state securities laws, and may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions.

 

(c) Rights as shareholders. During any Restriction Period, the Committee may, in
its discretion, grant to the holder of a Restricted Stock Award all or any of
the rights of a shareholder with respect to said shares, including, but not by
way of limitation, the right to vote such shares and to receive dividends. If
any dividends or other distributions are paid in shares of Common Stock, all
such shares shall be subject to the same restrictions on transferability as the
shares of Restricted Stock with respect to which they were paid.

 

ARTICLE IX

 

OTHER INCENTIVE AWARDS

 

9.1 Grant of Other Incentive Awards. The Committee may, in its discretion, grant
other types of awards of, or based on, the Common Stock, including stock
appreciation rights. Such awards may also include grants of debt securities
convertible into or exchangeable for shares of the Common Stock upon such
conditions, including attainment of performance goals, as the Committee shall
determine.

 

9.2 Conditions of Other Incentive Awards. Each grant of an Other Incentive Award
shall be evidenced by an Award Notice executed by the Corporation and the
Participant, and shall contain such terms and conditions and be in such form as
the Committee may from time to time approve. The recipient of an Other Incentive
Award will have the rights of a shareholder only to the extent, if any,
specified in the Award Notice governing such Other Incentive Award.

 

ARTICLE X

 

NON-EMPLOYEE DIRECTOR AWARDS

 

10.1 Awards to Non-Employee Directors.

 

(a) Shares of restricted or unrestricted Common Stock may be awarded to
Non-Employee Directors at the discretion and with the approval of the Board,
with the recipient of such shares abstaining from such vote. Such Awards shall
be granted at such time, in such number and with such restrictions as determined
by the Board. The Board may also, in its discretion, approve other types of
Awards for Non-Employee Directors which are based on the Common Stock, including
stock appreciation rights, stock performance rights and other incentive awards

 

(b) Each Director Award shall be evidenced by an Award Notice executed by the
Corporation and the Non-Employee Director containing the terms, conditions and
restrictions of each Director Award.

 

9



--------------------------------------------------------------------------------

10.2 Common Stock in Lieu of Retainer. Any member of the Board may elect to
receive shares of the

Common Stock in lieu of their usual and customary cash retainer provided that
such election is made at least six months after the date of the most recent
election with respect to a Plan transaction that was a volitional disposition by
the Participant and results in either (i) an intra-plan transfer involving a
Common Stock fund or (ii) a cash distribution funded by a volitional disposition
of Common Stock. If an election to receive shares of Common Stock in lieu of a
cash retainer is made, the electing Board member shall receive that number of
shares of Common Stock equal to the amount of the retainer divided by the Fair
Market Value calculated as of the date of payment of the retainer. An election
to receive shares in lieu of cash which is made in connection with the
Participant’s death, disability, retirement or termination of employment need
not meet the requirements of this Section 10.2.

 

ARTICLE XI

 

STOCK ADJUSTMENTS

 

In the event that the shares of Common Stock, as presently constituted, shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Corporation or of another corporation (whether by reason
of merger, consolidation, recapitalization, reclassification, stock split,
combination of shares or otherwise), or if the number of such shares of Common
Stock shall be increased through the payment of a stock dividend, or a dividend
on the shares of Common Stock or rights or warrants to purchase securities of
the Corporation shall be made, then there shall be substituted for or added to
each share available under and subject to the Plan as provided in Article IV
hereof, and each share theretofore appropriated or thereafter subject or which
may become subject to Awards under the Plan, the number and kind of shares of
stock or other securities into which each outstanding share of Common Stock
shall be so changed or for which each such share shall be exchanged or to which
each such share shall be entitled, as the case may be. In the event there shall
be any other change in the number or kind of the outstanding shares of Common
Stock, or any stock or other securities into which the Common Stock shall have
been changed or for which it shall have been exchanged, then if the Committee
(or the Board with respect to Director Options and Director Awards) shall, in
its sole discretion, determine that such change equitably requires an adjustment
in the shares available under and subject to the Plan, or in any Award
theretofore granted or which may be granted under the Plan, such adjustments
shall be made in accordance with such determination, except that no adjustment
of the number of shares of Common Stock available under the Plan or to which any
Award relates that would otherwise be required shall be made unless and until
such adjustment either by itself or with other adjustments not previously made
would require an increase or decrease of at least 1% in the number of shares of
Common Stock available under the Plan or to which any Award relates immediately
prior to the making of such adjustment (the “Minimum Adjustment”). Any
adjustment representing a change of less than such minimum amount shall be
carried forward and made as soon as such adjustment together with other
adjustments required by this Article XI and not previously made would result in
a Minimum Adjustment. Notwithstanding the foregoing, any adjustment required by
this Article XI which otherwise would not result in a Minimum Adjustment shall
be made with respect to shares of Common Stock relating to any Award immediately
prior to exercise, payment or settlement of such Award.

 

No fractional shares of Common Stock or units of other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.

 

ARTICLE XII

 

GENERAL

 

12.1 Amendment or Termination of Plan. The Board may suspend or terminate the
Plan at any time. In addition, the Board may, from time to time, amend the Plan
in any manner, but may not without shareholder approval adopt any amendment
which would:

 

(a) increase the aggregate number of shares of Common Stock available under the
Plan (except by operation of Article XI); and

 

10



--------------------------------------------------------------------------------

(b) materially modify the requirements as to eligibility for participation in
the Plan;

 

provided, that any amendment to the Plan shall require approval of the
shareholders if, in the opinion of counsel to the Corporation, such approval is
required by Section 16(b) or any other section of the Exchange Act, any other
Federal or state law or any regulations or rules promulgated thereunder or the
rules of the New York Stock Exchange (or such other exchange on which the Common
Stock is listed).

 

12.2 Dividends and Dividend Equivalents. The Committee or the Board may choose,
at the time of the grant of an Award or any time thereafter up to the time of
payment of such Award, to include as part of such Award an entitlement to
receive dividends or dividend equivalents subject to such terms, conditions,
restrictions, and/or limitations, if any, as the Committee (or the Board) may
establish. Dividends and dividend equivalents granted hereunder shall be paid in
such form and manner (i.e., lump sum or installments), and at such time as the
Committee (or the Board) shall determine. All dividends or dividend equivalents
which are not paid currently may, at the Committee’s (or the Board’s)
discretion, accrue interest, be reinvested into additional shares of Common
Stock or, in the case of dividends or dividend equivalents credited in
connection with a Performance Share Award, be credited as additional Performance
Shares and paid to the Participant if and when, and to the extent that, payment
is made pursuant to such Performance Share Award.

 

12.3 Termination of Employment. If a Participant’s employment with the
Corporation or a Subsidiary terminates for a reason other than death,
disability, retirement or any approved reason, all unexercised, unearned and/or
unpaid Awards, including, but not by way of limitation, Awards earned but not
yet paid, all unpaid dividends and dividend equivalents, and all interest
accrued on the foregoing, shall be canceled or forfeited, as the case may be,
unless the Participant’s Award Notice provides otherwise. The Committee shall
have the authority to promulgate rules and regulations to (i) determine what
events constitute disability, retirement, or termination for an approved reason
for purposes of the Plan, and (ii) determine the treatment of a Participant
under the Plan in the event of his or her death, disability, retirement, or
termination for an approved reason. Such rules and regulations may include,
without limitation, the method, if any, for prorating a Performance Share Award,
accelerating the vesting of any Options or Restricted Stock Award, or providing
for the exercise of any unexercised Options in the event of a Participant’s
death, disability, retirement or termination for an approved reason.

 

12.4 Withholding Taxes. The Corporation shall be entitled to deduct from any
payment under the Plan, regardless of the form of such payment, the amount of
all applicable income and employment taxes required by law to be withheld with
respect to such payment or may require the Award holder to pay to it such tax
prior to and as a condition of the making of such payment. In accordance with
any applicable administrative guidelines it establishes, the Committee may allow
an Award holder to pay the amount of taxes required by law to be withheld from
an Award by withholding from any payment of Common Stock due as a result of such
Award, or by permitting the Award holder to deliver to the Corporation, shares
of Common Stock, having a Fair Market Value, on the date of payment, equal to
the amount of such required withholding taxes.

 

12.5 Forfeiture. If the employment of a Participant is terminated on account of
any act of fraud, intentional misrepresentation, embezzlement, misappropriation
or conversion of assets or opportunities of the Corporation or any of its
Subsidiaries, any Award granted hereunder, whether and regardless of the extent
to which such Award is vested, earned or exercisable, shall automatically
terminate as of the date of termination of such employment.

 

12.6 Change of Control. Awards granted under the Plan may, in the discretion of
the Committee (or the Board), provide that (a) such Awards shall be immediately
vested, fully earned, exercisable, and/or, in the case of

 

11



--------------------------------------------------------------------------------

Options, converted into stock appreciation rights, as appropriate, upon a Change
of Control Event, and (b) the Corporation shall make full payment with respect
to any Award, and permit the exercise of Options, respectively, granted
hereunder.

 

12.7 Amendments to Awards. The Committee (or the Board) may at any time
unilaterally amend the terms of any Award Notice for any Award, whether or not
presently exercisable, earned, paid or vested, to the extent it deems
appropriate; provided, however, that any such amendment which is adverse to the
Award holder shall require the holder’s consent. Any action required to be taken
by or approved by the Board hereunder with respect to an Award to a director of
the Corporation shall be approved by a majority of the disinterested directors
of the Board.

 

12.8 Regulatory Approval and Listings. The Corporation shall use its best
efforts to file with the Securities and Exchange Commission as soon as
practicable following the Effective Date, and keep continuously effective and
usable, a Registration Statement on Form S-8 with respect to shares of Common
Stock subject to Awards hereunder. Notwithstanding anything contained in this
Plan to the contrary, the Corporation shall have no obligation to issue or
deliver certificates representing shares of Common Stock evidencing Restricted
Stock Awards or any other Awards relating to shares of Common Stock prior to:

 

(a) the obtaining of any approval from, or satisfaction of any waiting period or
other condition imposed by, any governmental agency which the Committee shall,
in its sole discretion, determine to be necessary or advisable; and

 

(b) the completion of any registration or other qualification of said shares
under any state or Federal law or ruling of any governmental body which the
Committee shall, in its sole discretion, determine to be necessary or advisable.

 

12.9 Right to Continued Employment. Participation in the Plan shall not give any
Eligible Employee any right to remain in the employ of the Corporation or any
Subsidiary. The Corporation or, in the case of employment with a Subsidiary, the
Subsidiary, reserves the right to terminate any Eligible Employee at any time.
Further, the adoption of this plan shall not be deemed to give any Eligible
Employee or any other individual any right to be selected as a Participant or to
be granted an Award.

 

12.10 Beneficiaries. Each Participant and Non-Employee Director shall file with
the Committee a written designation of one or more persons as the beneficiary
(the “Beneficiary”) who shall be entitled to receive the amount, if any, payable
under the Plan upon his death. Such person may, from time to time, revoke or
change his Beneficiary designation without the consent of any prior Beneficiary
by filing a new designation with the Committee. The last such designation
received by the Committee shall be controlling; provided, however, that no
designation, or change or revocation thereof, shall be effective unless received
by the Committee prior to the Participant’s death, and in no event shall be
effective as of a date prior to such receipt.

 

If such Beneficiary designation is not in effect at the time of an Award
holder’s death, or if no designated Beneficiary survives such person, or such
designation conflicts with law, the payment of the amount, if any, payable under
the Plan upon his death shall be made to such person’s estate. If the Committee
is in doubt as to the right of any person to receive such amount, the Committee
may retain such amount, without liability or any interest thereon, until the
rights thereon are determined, or the Committee may pay such amount into any
court of appropriate jurisdiction and such payment shall be a complete discharge
of the liability of the Plan, the Corporation and the Committee therefor.

 

12.11 Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the
Corporation against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action,

 

12



--------------------------------------------------------------------------------

suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action or failure to act under the Plan and against
and from any and all amounts paid by such person in satisfaction of judgment in
any such action, suit, or proceeding against such person. He or she shall give
the Corporation an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Corporation’s Articles of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Corporation may have to indemnify or hold
harmless any such person.

 

12.12 Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying or acting in good faith upon any
report made by the independent public accountants of the Corporation and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than himself. In no event shall any person
who is or shall have been a member of the Committee or of the Board be liable
for any determination made or other action taken or any omission to act in
reliance upon any such report or information or for any action taken, including
the furnishing of information, or failure to act, if in good faith.

 

12.13 Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Corporation or any
Subsidiary.

 

12.14 Compliance with the Exchange Act. With respect to persons subject to
Section 16 of the Exchange Act, transactions under this Plan are intended to
comply with all applicable conditions of Rule 16b-3 or its successors under the
Exchange Act. To the extent any provision of the Plan or action by the Committee
or the Board fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee or the Board. Moreover,
in the event the Plan does not include a provision required by Rule 16b-3 to be
stated therein, such provision (other than one relating to eligibility
requirements, or the price and amount of awards) shall be deemed automatically
to be incorporated by reference into the Plan insofar as Participants and
Non-Employee Directors subject to Section 16 are concerned.

 

12.15 Expenses. The expenses of administering the Plan shall be borne by the
Corporation subject to such allocation to its Subsidiaries as it deems
appropriate.

 

12.16 Construction. Masculine pronouns and other words of masculine gender shall
refer to both men and women. The titles and headings of the articles and
sections in the Plan are for the convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.

 

12.17 Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Delaware except as superseded by applicable
Federal law.

 

July 9, 2003

 

13